                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                     5:18-CR-364-D-2

 UNITED STATES OF AMERICA                         )
                                                  )
                v.                                )                   ORDER
                                                  )
 JERRY JONES ,                                    )
                                                  )
                Defendant.                        )


       This case comes before the court on the defendant 's motion (D.E. 64) to seal the document

at docket entry 63. For good cause shown based on the facts and reasons stated in the document

at docket entry 63 , the motion is GRANTED, and the Clerk is DIRECTED to seal the document

at docket entry 63 until such time as unsealed by the court.

       SO ORDERED, this 5th day of December 2018 .
